Citation Nr: 9902701	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asbestos exposure.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1980.  This matter comes to the Board of Veterans 
Appeals (Board) from a Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) July 1997 rating decision 
which denied service connection for asbestos exposure.

By July 1998 rating decision, the RO denied the veterans 
claims of service connection for a bilateral hearing loss, 
tinnitus and arthritis of the left ankle.  However, it does 
not appear that he was provided written notice of that 
adverse decision or of his appellate rights.  As the veteran 
was not afforded written notice of his right to appeal the 
denial of the issues in the July 1998 rating decision, this 
matter is referred to the RO for appropriate action.

By July 1998 supplemental statement of the case, the RO 
granted service connection for a stomach condition, and 
assigned it a 10 percent disability evaluation.  As the 
veteran has not disagreed with the assigned rating, this 
issue is not now in appellate status.  See Grantham v. Brown, 
114 F 3d. 1156 (1997); Holland v. Brown, 9 Vet. App. 324, 
329-30 (1996), revd by order of the Court sub nom. Holland 
v. Gober, 124 F.3d 226 (Fed. Cir. 1997).


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that his claim of service 
connection for asbestos exposure is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for asbestos exposure.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he worked as a fireman and an 
engineman during his period of active service, and that his 
duties maintaining the steam piping laggings and valve 
systems of various naval vessels exposed him to asbestos.  He 
further contends that he currently experiences breathing 
problems and pain in his chest and lungs.  Thus, he maintains 
that service connection is warranted for asbestos exposure.  

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  In the instant case, this 
requirement also includes evidence that the veteran does, in 
fact, have an asbestos-related disease, and that it is the 
result of asbestos exposure during service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (1998).  See also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the Board notes that it is well to observe 
that the United States Court of Veterans Appeals has 
determined, in a case involving exposure to Agent Orange, 
that mere exposure, without more, is not a compensable 
occurrence.  Winsett v. West, 11 Vet. App. 420, 425 (1998).  
Although this holding pertained to compensation due to 
exposure to Agent Orange, the Board finds that this rationale 
is equally applicable when the issue involves compensation 
due to exposure to asbestos.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998), citing Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997), in which the United States Court of 
Appeals for the Federal Circuit held that the requirement of 
a current disability at the time of application was a 
permissible construction of §§ 1110 and 1131.

Before reaching the merits of the veterans claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps 
v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was noted during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the veterans service medical records does not 
reveal that he incurred a chronic respiratory disorder during 
his period of active service.  His December 1972 service 
entrance medical examination shows that clinical evaluation 
of his lungs and chest revealed normal findings.  In an 
accompanying Report of Medical History, the veteran indicated 
that he had not had a chronic cough, shortness of breath or 
pain or pressure in his chest.  In December 1975, the veteran 
was seen with complaints of sinus congestion and a sore 
throat.  Examination of his chest revealed that it was clear.  
He was diagnosed as having an upper respiratory infection.  A 
January 1978 record shows that he was seen with complaints of 
a sore throat and a cough.  Examination of his chest was 
negative for rales, wheezing and rhonchi.  He was assessed as 
having a flu syndrome.  On reenlistment medical examination 
later that month, clinical evaluation of his lungs and chest 
revealed normal findings.  In the accompanying Report of 
Medical History, he indicated that he had not had a chronic 
cough, shortness of breath or pain or pressure in his chest.  
In March 1978, the veteran was seen with complaints of a 
cough and nasal congestion.  Examination of his lungs 
revealed that they were clear.  He was assessed as having a 
viral syndrome.  At the time of a February 1979 visit for an 
upset stomach, examination of his chest revealed that it was 
clear.  His January 1980 discharge medical examination 
reflects that his lungs and chest were normal on clinical 
evaluation.  In the accompanying Report of Medical History, 
the veteran indicated that he had not had a chronic cough or 
shortness of breath.  However, he did indicate that he had 
had pain or pressure in his chest.

Treatment records, dated in November 1980 to June 1996, 
received from the San Diego Naval Station, Branch Medical 
Clinic, do not show that the veteran was ever diagnosed a 
having a chronic respiratory disorder.  A United States 
Postal Service Certificate of Medical Examination Report, 
dated in November 1980, reflects that clinical evaluation of 
the veterans lung and chest revealed normal findings.  In 
November 1986, he reported that he had experienced chest pain 
for the previous two weeks.  Examination of his lungs 
revealed that they were clear.  A diagnosis of angina 
pectoris was rendered.  Records, dated in March 1989 to June 
1996, show that the veteran was regularly examined as part of 
a Navy Asbestos Medical Surveillance Program.  Examination 
reports, dated in May 1992, April 1994 and June 1996, show 
that he tested negative for rales, crackles and wheezing.  
They further show that he tested negative for parenchymal or 
pleural abnormalities, which could have been consistent with 
pneumoconiosis.  The aforementioned examination reports also 
include results of X-ray examinations, which show that his 
chest was clear, and that there was no evidence of active 
pulmonary disease.

On VA medical examination in June 1997, the veteran reported 
that he had worked as an engine man during his period of 
active service.  He indicated that he had been exposed to 
asbestos in service because he had worked in engine rooms.  
He reported that he did not have any chest pain, coughing, 
shortness of breath, fainting or blackout spells.  He 
indicated that, at times, he had inspiratory difficulty with 
exertion, but that he had not had any frank wheezing.  He 
indicated that he had not used a nasal or pulmonary inhaler.  
Physical examination of his respiratory system revealed that 
his chest was clear to percussion and auscultation.  X-ray 
examination of his chest revealed mild peribronchial 
thickening.  It was noted that his chest was otherwise normal 
and that no acute cardiopulmonary disease was suspected.  A 
pulmonary function test revealed normal findings.  The 
veteran was diagnosed as having been exposed to asbestos.

In a June 1997 letter, the veteran indicated that he had been 
a full time student prior to his entry into the Navy.  He 
reported that, subsequent to his seven years of active 
service, he became employed as a letter carrier for a period 
of six months.  He indicated that he then became employed as 
a marine machinist from March 1981 to November 1989.  He 
reported that he was currently employed as a mechanical 
engineering technician.

By a June 1997 statement, the veteran indicated that he had 
worked as a fireman and an engineman aboard three different 
naval vessels during his period active service.  He reported 
that his duties had required him to operate, repair, 
maintain, overhaul, replace and adjust various diesel engine 
equipment.  He indicated that these duties had exposed him to 
all the main and auxiliary steam piping laggings and valve 
systems aboard these vessels.

A VA medical examination was conducted in association with 
the veterans claim of service connection for a stomach 
condition in November 1997.  At that time, the veteran 
reported that he had worked as an engineman in boiler rooms 
during his period of active service.  Physical examination 
revealed that he had a respiration rate of 20.  His lungs 
were clear to percussion and auscultation.  An X-ray 
examination revealed that his chest was normal and without 
any diaphragmatic calcification, pleural thickening or 
pleural plaques.  A diagnosis of probable asbestos exposure 
was rendered.

While the record reflects a diagnosis of (probable) asbestos 
exposure, and while the Board acknowledges the possibility 
that the veteran was exposed to asbestos in service, there is 
no competent medical evidence which demonstrates that he 
currently has any disability linked to such exposure.  
Specifically, the treatment records from the San Diego Naval 
Station, Branch Medical Clinic, do not show that he was ever 
diagnosed as having a chronic respiratory or pulmonary 
disorder.  Instead, they show that examinations, which were 
part of a Navy Asbestos Medical Surveillance Program, 
consistently revealed that his breathing and chest were 
normal.  In addition, the VA examination reports do not 
establish that he currently has respiratory or pulmonary 
pathology.  Rather, they show that his chest is normal and 
that no acute cardiopulmonary disease is suspected.  Thus, 
there is no competent medical evidence of record that 
demonstrates the veteran currently has a disability, which is 
related to exposure to asbestos (or any other incident) 
during service.  Since the medical evidence does not show 
that the veteran has a presently existing disability related 
to service, the claim is not plausible and, therefore, not 
well grounded.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)); Gilpin, Degmetich, and Caluza, all supra.

The Board has carefully considered the veterans contentions 
regarding his exposure of asbestos in service, and that he 
now has a disability resulting therefrom.  However, as a 
layman, he is not qualified to render such an opinion as to 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   As such, the veterans 
unsubstantiated lay allegation that he currently suffers from 
such disability is not competent evidence.  Id.  Therefore, 
the Board concludes that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for asbestos exposure is well grounded.  Accordingly, the 
claim must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis.  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

As the foregoing discussion explains the need for competent 
medical evidence of a current disability, and competent 
medical evidence linking the disability to exposure to 
asbestos, or any other incident, during service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection for asbestos exposure.

ORDER

Service connection for asbestos exposure is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  
Supp. 1998), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
